internal_revenue_service index nos number release date date ein dear this is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above- named taxpayers requesting permission to change their accounting_period for federal_income_tax purposes from a taxable_year ending to a taxable_year ending effective the taxpayers has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the taxpayers’ form_1128 requesting a change in accounting_period to a tax_year ending was due on or before information furnished indicates that due to an error or misunderstanding the form was not timely filed however the form was filed within days of the due_date the taxpayers acted reasonably and in good_faith and granting the extension will not prejudice the interests of the government sec_1_442-1 of the income_tax regulations provides that in order to secure the commissioner's consent to a change in accounting_period the taxpayers must file an application on form_1128 with the commissioner on or before a the 15th day of the second calendar month following the close of the short_period or b if revproc_92_13 c b is applicable as in the instant case on or before the due_date including extensions of the tax_return for the short_period sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayers provide evidence to establish that the taxpayers acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made it is held that the taxpayers have acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and taxpayers’ late filed form_1128 requesting permission to change to a tax_year ending effective is considered timely filed the ruling contained in this letter is based upon facts and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of an examination process this ruling addresses the granting of sec_301_9100-3 relief only no opinion is expressed regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically no opinion is expressed as to whether the taxpayers are permitted under the code and applicable regulations to change to the tax_year requested in the subject form_1128 a copy of this letter_ruling and the taxpayers’ form_1128 are being forwarded to the service_center where the taxpayers file their federal_income_tax returns with instructions that the form_1128 be considered timely filed and processed in accordance with established procedures under revproc_92_13 in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this letter_ruling to the taxpayers’ authorized representatives this ruling is directed only to the taxpayers that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax and accounting s thomas a luxner by thomas a luxner acting deputy assistant chief_counsel enclosures copy of this letter for sec_6110 purposes
